Citation Nr: 1021041	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-18 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right forearm 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right wrist 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a left arm/wrist 
disorder.

7.  Entitlement to service connection for a left posterior 
rib cage disorder.

8.  Entitlement to service connection for a neck disorder, to 
include as secondary to a right shoulder disorder.

9.  Entitlement to service connection for a back disorder, to 
include as secondary to a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air 
Force from October 1948 to August 1956.  He enlisted in the 
United States Air Force Reserves in October 1977 and was a 
member until at least August 1991, when the Veteran requested 
retired reserve status.  Possible additional Reserve service 
until approximately 1996 remains unverified.  The Veteran was 
employed as an Air Reserve Technician (ART) from 1985 until 
his retirement.

In April 2009, the Board of Veterans' Appeals (Board) denied 
service connection for tinnitus and remanded the issues 
listed on the title page to the United States Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO) for additional development.   

The issues of service connection for hearing loss, right 
forearm, right shoulder, right wrist, left shoulder, left 
arm/wrist, left posterior rib cage, neck, and back disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC, in Washington, DC.


REMAND

The April 2009 Board remand directed the AMC/RO to, among 
other things, contact Records Management Center (RMC) and the 
Veteran's Reserve unit and request copies of the Veteran's 
personnel records, in particular those from 1988 forward, 
reflecting his duty status (i.e., active duty, active duty 
for training, and inactive duty for training dates).  As 
pointed out on behalf of the Veteran in May 2010, it does not 
appear that these actions were carried out since no 
additional evidence on the Veteran's duty status has been 
received subsequent to the Board remand and there is no 
written record on file that an attempt was made to contact 
either organization.  

With respect to the remand directive to provide the Veteran 
with an appropriate release form to allow VA to contact his 
former employer, USAF Civilian Personnel Office, for 
employment records, a letter was sent by VA to the Veteran in 
May 2009 in which he was requested to fill out and return a 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  However, 
this form has not been returned to VA.

As part of VA's duty to assist under the VCAA, VA is required 
to make "as many requests as are necessary to obtain relevant 
records" from a Federal department or agency, which include 
records maintained by VA itself.  Efforts must continue until 
records are obtained, or until "VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them."  
38 C.F.R. § 3.159(c)(2).

Because there is no evidence that efforts to obtain highly 
relevant personnel records have been exhausted, a further 
remand is required.  In effect, AMC/RO has failed to comply 
with the April 2009 remand, as it has not completed the 
requested development for personnel records related to duty 
status.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall, the Court held that 
"where... the remand orders of the Board... are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

With regard to the Veteran's claim of service connection for 
hearing loss, although a VA audiological evaluation was 
conducted in September 2009 in response to the April 2009 
remand, the examiner concluded that the issue of whether the 
Veteran's current hearing loss is etiologically related to 
service could not be resolved without resorting to 
speculation.  

However, to be adequate, more than a conclusion needs to be 
expressed that the etiology of a particular condition is not 
known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Rather, a sufficient rationale and 
supporting explanation need to be provided that addresses 
such matters as whether there is inadequate factual 
information, whether the question falls within the limits of 
current medical knowledge or scientific development, whether 
the cause of the condition in question is truly unknowable, 
and whether the question is so outside the norm of practice 
that it is really impossible for the examiner to use his or 
her medical expertise and training to render an opinion.  
Also see Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 
25, 2010) (The Court held that in order to rely on a 
statement that an opinion cannot be provided without resort 
to mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or be apparent upon 
a review of the record.) 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for any of the disabilities 
at issue since September 2009, the date 
of the most recent medical evidence on 
file.  After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The AMC/RO will contact RMC and 
request copies of the Veteran's personnel 
records, in particular those from 1988 
forward, reflecting his duty status 
(i.e., active duty, active duty for 
training, and inactive duty for training 
dates).  Written evidence of this action 
must be added to the claims files.

3.  The AMC/RO will also contact the 
Veteran's Reserve unit (315th Military 
Airlift Wing) and request copies of the 
Veteran's personnel records, in 
particular those from 1988 forward, 
reflecting his duty status (i.e., active 
duty, active duty for training, and 
inactive duty for training dates).  
Written evidence of this action must be 
added to the claims files.

4.  The AMC/RO will again sent the 
Veteran an appropriate release form to 
allow VA to contact his former employer 
(USAF Civilian Personnel Office, 
Charleston AFB, Charleston, SC 29404-
5065) and request employment records 
showing his work schedule and duty days 
from 1988 forward.  The employer will be 
particularly asked about the Veteran's 
status on August 20, 1989.

5.  The AMC/RO will arrange for the 
review of the Veteran's claims files by 
the audiologist C. A. Parker at the 
Charleston VAMC for clarification of the 
September 2009 opinion.  If this health 
care provider is not available, the 
review should be conducted by another 
audiologist.  The following 
considerations will govern the review and 
evaluation:

a.  The claims folder, including 
all medical records obtained, and 
a copy of this remand, will be 
reviewed by the audiologist.  The 
audiologist must acknowledge 
receipt and review of the claims 
folder, the medical records 
obtained, and a copy of this 
remand.  

b.  The audiologist should again 
be asked to opine as to whether 
the currently diagnosed 
bilateral sensorineural hearing 
loss is caused by or related to 
noise exposure in service.  In 
all conclusions, the opinion 
must identify and explain the 
medical basis or bases, with 
identification of the evidence 
of record.  The report prepared 
must be typed.

c.  If the audiologist cannot 
provide an opinion without 
resorting to speculation, she 
must discuss the questions noted 
above, namely whether there is 
additional factual information 
that would enable an examiner to 
provide a definitive opinion, 
whether the question falls 
within the limits of current 
medical knowledge or scientific 
development, whether the cause 
of the condition in question is 
truly unknowable, and whether 
the question is so outside the 
norm of practice that it is 
really impossible for the 
examiner to use his or her 
medical expertise and training 
to render an opinion.

6.  After the above has been completed, 
the AMC/RO will review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The AMC/RO should then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the AMC/RO should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the Veteran unless he is 
notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issues.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

